Citation Nr: 0810428	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  01-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with disc bulge at L5-S1, on a 
direct basis.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, with disc bulge at L5-S1, as 
secondary to service-connected disability of the right knee, 
which includes status-post fractures of the distal third of 
the tibia and proximal fibula, and status-post osteotomy of 
the right tibia and fibula, with autogenous bone graft and 
internal fixation.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) following March 2000 and August 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In August 2000, the veteran 
testified during a hearing before RO personnel.  

The veteran's appeal was remanded by the Board in September 
2003.  In May 2006, the Board increased the veteran's 
disability rating from 30 percent to 60 percent for the right 
status-post knee replacement.  (In an August 2006 rating 
decision, the Appeals Management Center (AMC) implemented the 
Board's award, and assigned an effective date of July 1, 
2004).  The Board also denied ratings higher than 20 percent 
for disability of the right knee manifested by arthritis and 
limitation of motion and for disability of the right knee 
manifested by instability, both prior to May 14, 2003.  
Additionally, the Board remanded to the agency of original 
jurisdiction (AOJ) for additional development the veteran's 
claims for service connection for degenerative disc disease 
of the lumbar spine with disc bulge at L5-S1, on a direct 
basis and as secondary to service-connected disability of the 
right knee; as well as the claim for a TDIU.  Following 
further development of the record, the AMC continued to deny 
the veteran's claims and returned these matters to the Board.  

(The decision below addresses the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine, 
with disc bulge at L5-S1 (hereinafter degenerative disc 
disease of the lumbar spine), as secondary to service-
connected disability of the right knee to include status-post 
fracture of the distal third of the tibia and proximal 
fibula, and status-post osteotomy of the right tibia and 
fibula, with autogenous bone graft and internal fixation 
(hereinafter disability of the right lower extremity).  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)  


FINDING OF FACT

The veteran has degenerative disc disease of the lumbar spine 
with disc bulge at L5-S1 that has likely been made worse by 
his service-connected disability of the right lower 
extremity.  


CONCLUSION OF LAW

The criteria for an award of service connection for 
degenerative disc disease of the lumbar spine with disc bulge 
at L5-S1, on a secondary basis, have been satisfied.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent medical evidence reflects an August 2003 
statement from Jean-Maurice Page, M.D., of Cumberland 
Orthopedic and Sports Medicine.  Dr. Page noted, in 
particular, that the veteran continued to have lower back 
pain because of lower extremity malalignment that had 
worsened over the years.  The veteran presented with 
degenerative scoliosis and an element of spinal stenosis with 
a large bulging disc at L5-S1 due to the old malunion of the 
right lower extremity.  In a June 2006 statement, Dr. Page 
noted that most patients over a course of a lifetime of 
activities developed degenerative disc disease.  He opined 
that the veteran's degenerative disc disease had been 
exacerbated and accelerated to a great degree because of the 
gait disturbance of the right lower extremity due to the 
ongoing problems with the right knee over many years.  

In a report of January 2007 VA examination, the examiner 
opined that the veteran's right knee disability had not 
caused or worsened his degenerative disc disease of the 
lumbar spine.  However, she did conclude that the veteran's 
degenerative disc disease of the lumbar spine was likely to 
be aggravated by his service-connected right tibia/fibula 
fracture.  The examiner, citing to medical literature, noted 
that with subsequent poor healing and a gait characterized by 
external rotation of the leg, along with right leg 
shortening, that the short right leg with associated trunk 
flexion beyond the center of gravity did increase interdiscal 
pressure.  

In an August 2007 statement, Dr. Page again noted that the 
changes in the veteran's gait due to the disability of the 
right lower extremity had accelerated to a significant extent 
the degenerative disc disease of the lumbar spine.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b) (2007).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim, filed in November 1999, was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which is more favorable to the claimant.  

Here, the Board finds that the medical evidence supports the 
veteran's claim for secondary service connection for 
degenerative disc disease of the lumbar spine with disc bulge 
at L5-S1.  As noted above, the relevant medical opinion 
evidence is favorable and supports the veteran's claim that 
he has a low back disability that is aggravated by his 
service-connected disability of the right lower extremity.  
There is nothing in the record that contradicts these 
favorable opinions.  Accordingly, the Board will grant 
service connection for degenerative disc disease of the 
lumbar spine with disc bulge at L5-S1, to the extent of 
aggravation by the service-connected disability of the right 
lower extremity.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with disc bulge at L5-S1, as 
aggravated by service-connected disability of the right lower 
extremity, is granted.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In May 2006, the Board remanded the veteran's claim for a 
TDIU based on insufficient notice under the VCAA.  The AOJ 
was instructed to issue the veteran a new notice letter with 
regard to the claim for a TDIU; in particular, to 
specifically include notice of the information and evidence 
needed to substantiate the claim.  That same month, May 2006, 
the AMC issued the veteran a notice letter regarding his 
claims.  A review of that notice letter reflects notice to 
the veteran on total ratings due to convalescence under 
38 C.F.R. § 4.30 (2007) instead of notice regarding TDIU 
under 38 C.F.R. § 4.16 (2007).  Therefore, action is again 
required by the AOJ to satisfy the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  After providing the required notice that 
must include the information and evidence necessary to 
substantiate a claim for a TDIU, the AOJ should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  

The Board also notes that in both March 2000 and August 2001, 
in adjudicating the veteran's claim for service connection 
for degenerative disc disease of the lumbar spine, the RO 
considered the veteran's claim on a direct basis as well as 
secondary to the service-connected disability of the right 
knee/right lower extremity.  With regard to direct service 
connection, in a June 2005 statement, Dr. Page related the 
veteran's lumbar spine disability to the same event in 
service (a jump from a helicopter) that resulted in the 
veteran's service-connected disability of the right knee.  
Dr. Page noted the veteran's reported history of significant 
pain in his back following the jump that partially resolved 
over time but recurred with significant radiation into the 
right lower extremity.  

The Board notes that additional medical evidence of record 
includes a December 1983 progress note from a private 
physician, which reflects that the veteran sustained a back 
injury in October 1983 and was diagnosed with mild 
compression fracture of L-2 and minimal compression fracture 
at L-1.  The progress note also reflects that the veteran was 
asymptomatic at that time.  The veteran has contended that he 
suffered no residual problems associated with his October 
1983 back injury.  Additionally, a report of March 2001 
examination for the Social Security Administration reflects 
the veteran's reported history of low back pain for the past 
2-3 years without any report by the veteran of injury.  

In May 2006, the Board remanded the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine with disc bulging at L5-S1 to obtain a medical 
opinion as to whether the veteran's low back disability was 
directly related to service or was secondary to service-
connected disability of the right lower extremity.  A review 
of the report of January 2007 VA examination does not reflect 
any opinion regarding the veteran's low back disability and 
its relationship to the veteran's period of service.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders).  

Additionally, under applicable criteria, TDIU may be awarded 
where the schedular rating is less than total and when it is 
determined that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  Under § 4.16(a) if there is only one service-
connected disability, it must be rated at 60 percent or more.  
If there are two or more disabilities, at least one of those 
disabilities must be rated at 40 percent or more, and the 
total combined rating must be 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  

A review of the veteran's application for increased 
compensation based on unemployability (VA Form 21-8940), 
received in May 2006, reflects his report that disability 
associated with his right knee and low back prevented him 
from following a substantial gainful occupation.  The 
application notes that the veteran had completed two years of 
high school and that he had received training as an 
underground mine foreman.  The veteran reported that from 
1995 to 1999 he had worked as a truck driver and also as a 
mine foreman.  

The veteran appears to have filed his claim for a TDIU in 
August 2000 in light of testimony given during his VARO 
hearing.  Prior to May 14, 2003, the veteran was rated 20 
percent disabled for arthritis and limitation of motion of 
the right knee, as well as rated 20 percent disabled for 
instability of the right knee.  The combined disability 
rating prior to May 14, 2003, was 40 percent.  See 38 C.F.R. 
§ 4.25 (2007).  The Board notes that on May 14, 2003, the 
veteran underwent total right knee replacement surgery.  He 
was awarded a temporary total (100 percent) convalescent 
rating under 38 C.F.R. § 4.30.  The award was effective May 
14, 2003.  Thereafter, the veteran was assigned a 30 percent 
rating for post-operative residuals of a tear of the medial 
collateral ligament, anterior cruciate ligament, and medical 
meniscus of the right knee; status-post fracture of the 
distal third of the tibia and proximal fibula; and status-
post total right knee replacement, effective July 1, 2004.  
As noted above, the veteran has since been awarded a 60 
percent rating effective July 1, 2004.  Additionally, as 
noted in the decision above, the veteran has now been service 
connected for degenerative disc disease of the lumbar spine, 
based on aggravation of the disability by service-connected 
right lower extremity disability.  

As the veteran has not been rated by the AOJ following the 
Board's grant of service connection for degenerative disc 
disease of the lumbar spine, and in light of the additional 
development as noted below, it is not apparent as this 
juncture whether the veteran has met the criteria for 
consideration for entitlement to TDIU on a schedular basis.  
At this time, the veteran is service connected for two 
disabilities one of which is rated as 60 percent disabling.  

Nonetheless, the Board must determine whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Here, 
in the above-noted June 2005 statement, Dr. Page reported 
that the veteran had marked residuals due to disability of 
the lumbar spine and disability of the right lower extremity.  
As a result, the veteran was unable to do daily work-type 
activities.  The veteran was also noted to be excluded from 
all stooping, squatting, bending, or crawling, and could not 
lift more than 25 pounds.  Dr. Page opined that the veteran 
was completely and totally disabled for any gainful 
occupation.  

The opinion of Dr. Page, above, is based on consideration of 
the veteran's service-connected right lower extremity 
disability as well as his degenerative disc disease of the 
lumbar spine.  However, as noted above, the veteran's 
degenerative disc disease of the lumbar spine has not been 
related to military service; instead, the disability has been 
shown to have been aggravated by the service-connected right 
lower extremity disability.  Thus, at this point, only the 
degree of additional disability of the veteran's degenerative 
disc disease of the lumbar spine due to aggravation may be 
considered in assessing whether that disability affects 
employability.  It does not appear to the Board that Dr. Page 
necessarily took this calculation into consideration when 
opining on the veteran's employability.  

Thus, the Board finds that an additional medical opinion 
would be helpful in deciding the veteran's claims for service 
connection for degenerative disc disease of the lumbar spine, 
on a direct basis; as well as the claim for a TDIU.  The 
veteran should be scheduled for an appropriate VA orthopedic 
examination and the examiner requested to evaluate the 
veteran.  The examiner should conduct a review of the medical 
evidence and provide a well-reasoned, well-supported medical 
opinion, addressing the question of whether the veteran's 
degenerative disc disease of the lumbar spine is related to 
his period of military service.  See 38 U.S.C.A. § 5103A(d).  
If the veteran's degenerative disc disease of the lumbar 
spine is found related to his period of service, the examiner 
should offer an opinion as to whether the veteran's service-
connected degenerative disc disease of the lumbar spine and 
service-connected disability of the right lower extremity 
combine to preclude substantially gainful employment that is 
consistent with the veteran's education and occupational 
experience.  Id.; Friscia v. Brown, 7 Vet. App. 294 (1995).  

If the veteran's degenerative disc disease of the lumbar 
spine is not found related to his period of service, the 
examiner must quantify the degree of additional disability 
resulting from aggravation of the veteran's degenerative disc 
disease of the lumbar spine by service-connected disability 
of the right lower extremity.  The examiner should then offer 
an opinion as to whether that degree of additional disability 
associated with the veteran's degenerative disc disease of 
the lumbar spine due to aggravation, in addition to service-
connected disability of the right lower extremity combine to 
preclude substantially gainful employment that is consistent 
with the veteran's education and occupational experience.  
Id.  Any such opinions should be based, in part, upon 
consideration of the veteran's documented history and 
assertions, to include employment history, education, and 
medical evidence associated with the record.  

(The Board emphasizes to the veteran that failure to report 
to any scheduled examination, without good cause, could 
result in a denial of the remaining claims on appeal.  See 
38 C.F.R. § 3.655(b) (2007)).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the AOJ of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the AOJ should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remaining claims on appeal.  

In light of the foregoing, these matters are hereby REMANDED 
for the following action:

1.  The AOJ should review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met with regard to the veteran's 
claim for a TDIU.  The notice elements as 
set forth in Dingess, supra, should be 
specifically addressed.

2.  After securing any additional 
records, the veteran should be afforded a 
VA orthopedic examination.  The entire 
claims file, to include a complete copy 
of this remand must be made available to 
the examiner designated to examine the 
veteran.  A report of the examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The examiner should be requested to 
evaluate the veteran's low back 
disability (degenerative disc disease of 
the lumbar spine) and disability of the 
right lower extremity.  In addition, the 
examiner should elicit from the veteran 
and record for evaluation purposes a full 
work and educational history.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's degenerative disc disease of 
the lumbar spine is related to the 
veteran's period of military service.  

If the veteran's degenerative disc 
disease of the lumbar spine is found 
related to his period of service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran's service-
connected degenerative disc disease of 
the lumbar spine and service-connected 
disability of the right lower extremity 
combine to preclude substantially gainful 
employment that is consistent with the 
veteran's education and occupational 
experience.  

If the veteran's degenerative disc 
disease of the lumbar spine is not found 
related to his period of service, the 
examiner must quantify the degree of 
additional disability resulting from 
aggravation of the veteran's degenerative 
disc disease of the lumbar spine by 
service-connected disability of the right 
lower extremity.  The examiner should 
then offer an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the degree of additional disability 
associated with the aggravation of the 
veteran's degenerative disc disease of 
the lumbar spine, as well as his service-
connected disability of the right lower 
extremity combine to preclude 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.

All examination results should be set 
forth along with the complete rationale 
for the opinions provided.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claims remaining 
on appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


